Title: From John Adams to François Adriaan Van der Kemp, 24 July 1802
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy, July 24. 1802

I have received your letter of the 1. of June and read your Sketch of the Achaic Republick. It is a valuable Addition to American Litterature, and richly deserves to be printed. It will do Some good. I fear however, that all Men in Power will generally Say with Oliver Cromwell, on reading Harringtons Oceana, that they will not be frightened out of their Power by a few paper Shot.
I should be much obliged to you, if, when you print it, You would take the trouble to refer in the margin of every page to the Chapter and Verse of the original Authority upon which you depend. Moderns have no right to Say any thing concerning the Ancients without Book. We know nothing of them but by means of Books. Have you read Ubbo Emmius’s Descriptio reipublicæ acheorum? It is not So ample as yours.
What you are pleased to call "the Tryumph of good Principles in Massachusetts", will be of no great Consequence while N.Y. and P. are under the dominion of bad ones. These two State, and S.C. have always had much guilt to answer for. I could give you an history for 28 years of their Unsteady Conduct and its inexpressible injury to the Cause of the Nation. But it would do no good. All must be left to Fate. Intrigues first and Arms afterwards, have hitherto decided all things in Government. The Virtue and good Sense of Americans, which I own I once had some dependence on, and which have been trumpetted with more extravagance by others, are become a byword. I am dear Sir / yours
John Adams